Appellant has attempted to appeal a decision of the Review Board of the Indiana Employment Security Division denying his claim for benefits under the Indiana Employment Security Act.
Appellant's brief wholly fails to comply with the rules of the Supreme Court in that: it does not set out a concise statement of the record; in lieu of a condensed *Page 318 
recital of the evidence in narrative form the brief has a statement of facts which does not show he was entitled to an award; under Propositions, Points and Authorities he sets out a section of the statute and asserts the term "unavailability" contained therein has no application in this case.
No question having been presented by appellant's brief, the award of the Review Board is affirmed.
NOTE. — Reported in 79 N.E.2d 215.